Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg Decbr. 2d 1814

Yours of the eighth is come not to fill me with doubts because that was already effected but to make those doubts almost certainties and those of a very disagreeable nature if it must be so there is no remedy but I hope you have been misinformed about our commander and that he may prove better than you expect—
What do you think of the English Speech? it is most affectedly peacable, and underhandedly warlike—
Petersburg is exceedingly gay and the weather so extremely mild that it is even disagreeable I think it is not improbable that the bridge will be up to the 1st. of December old Stile as there are at present no indications of either Ice or Snow—
Sir James Biddle who is come back to Petersburg after going only two Posts towards Vienna is very polite in his enquiries after you—
I cannot make out at all what Mr. Weyer  will do here, and I retract what I said to Mrs Smith about Sponge this was an injustice and he had been misrepresented to me he is however in a fair way to go speedily out of the World for he is so quarrelsome that he is ready to fight every body he speaks with I pity him extremely misfortune seems to have sour’d his disposition and almost totally unfitted him for any intercourse— our little great man and he are not upon speaking terms after having had some very disagreeable meeting but fortunately for W. he is too good christian to resent an injury and only treats it with silent contempt I believe Mr. Slade is the only American with whom he speaks excepting myself
Mon Ami I cannot procure a decent pen and I am ashamed to send my letter but this is better than none if is very sickly in consequence of the dampness of the Season and I find this house so very inconvenient I shall be obliged to change if you should return—
God Bless you tell Mrs. Smith I will write next Post my eyes have become so bad it is with great difficulty I can read either her or your letters in my next I hope I shall hear something positive about your return you have been gone more than seven Months and I see no more prospect now than when you set off. I live in the plainest possible manner and yet my expences are so heavy that every moment of comfort is destroyed from the apprehension of your displeasure when you return your Postage account is above 350 Adieu you should not have left one in whom you formerly had so little consequence confidence in so difficult a Situation—
Yours affectionately
L C A.